Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert L Schneiderjohn on 09/13/2021.

The application has been amended as follows: 

1.	(Currently Amended)  A system for training and applying deep learning to generate offer recommendations within a payment card network, the system comprising:
a propensity engine configured to train a machine learning model using neural collaborative filtering that predicts cardholder propensity to activate offers from particular merchants, the propensity engine is configured to train the machine learning model using historical payment card transaction data that provides indications of cardholder interactions with merchants, the machine learning model is configured to identify cardholders of payment cards as candidates for offer recommendations, the offer recommendations are for merchant offers made available by merchants, the machine learning model combines outputs from matrix factorization and a multi-layer perceptron using a cardholder lookup table and a merchant lookup table during model training, the matrix factorization defines cardholder-merchant interactions layer, the multi-layer perceptron defines one or more hidden layers of an artificial neural network that are combined with output of the matrix factorization;
a model serving engine configured to apply a merchant offer to the machine learning model, thereby generating offer recommendations identifying one or more cardholders based on their likelihood to activate the merchant offer; and
an execution and fulfilment engine configured to deliver an available offer to a cardholder and fulfill the available offer when activated by the cardholder.

8.	(Currently Amended)  A computer-implemented method for training and applying deep learning to generate offer recommendations within a payment card network, the method implemented using a processor in communication with a memory, the method comprising:
training a machine learning model using neural collaborative filtering that predicts cardholder propensity to activate offers from particular merchants, the propensity engine is configured to train the machine learning model using historical payment card transaction data that provides indications of cardholder interactions with merchants, the machine learning model is configured to identify cardholders of payment cards as the candidates for offer recommendations, the offer recommendations are for merchant offers made available by merchants, the machine learning model combines outputs from matrix factorization and a multi-layer perceptron using a cardholder lookup table and a merchant lookup table during model training, the matrix factorization defines cardholder-merchant interactions layer, the multi-layer perceptron defines one or more hidden layers of an artificial neural network that are combined with output of the matrix factorization;
applying a merchant offer to the machine learning model, thereby generating offer recommendations identifying one or more cardholders based on their likelihood to activate the merchant offer;
delivering an available offer to a cardholder; and 
fulfilling the available offer upon cardholder activation.

15.	(Currently Amended)  A non-transitory computer readable medium that includes computer executable instructions wherein, when executed by a computing device comprising at least one processor in communication with at least one memory device, the computer executable instructions cause the computing device to:
train a machine learning model using neural collaborative filtering that predicts cardholder propensity to activate offers from particular merchants, the propensity engine is configured to train the machine learning model using historical payment card transaction data that provides indications of cardholder interactions with merchants, the machine learning model is configured to identify cardholders of payment cards as candidates for offer recommendations, the offer recommendations are for merchant offers made available by merchants, the machine learning model combines outputs from matrix factorization and a multi-layer perceptron using a cardholder lookup table and a merchant lookup table during model training, the matrix factorization defines cardholder-merchant interactions layer, the multi-layer perceptron defines one or more hidden layers of an artificial neural network that are combined with output of the matrix factorization;

deliver an available offer to a cardholder; and
fulfill the available offer when activated by the cardholder.
	Claims 1-6, 8-13, and 15-20 are allowable over prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571)272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.